Citation Nr: 1343324	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  09-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with encephalopathy associated with generalized seizures secondary to methane intoxication.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a November 2008 rating decision, the VA RO denied evaluations in excess of 30 percent for both PTSD and for encephalopathy associated with generalized seizures, secondary to methane intoxication.  By further rating action dated in March 2009, the RO increased the 30 percent disability evaluation assigned for PTSD from 30 percent to 70 percent, effective from April 29, 2008.  At that time, the evaluation for encephalopathy was combined with that of PTSD since both disabilities were based on psychiatric pathology.  A June 2009 rating determination denied TDIU entitlement.

In September 2011, the Veteran testified at a Travel Board hearing held before a Veterans Law Judge who is no longer employed at the Board, and a transcript of the hearing has been associated with the claims file.  In October 2011, the Board remanded the claims for further development, and in February 2013 the Board remanded the claims again to afford the Veteran another Travel Board hearing before the undersigned Veterans Law Judge.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Therefore, the issues are as stated on the title page.

The Board's review includes the paper and electronic records.

The issues of entitlement to service connection for mood and cognitive disorders as secondary to the service-connected PTSD with encephalopathy, cirrhosis, and hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See September 2012 statement from Veteran, and July 2013 VA Form 21-526EZ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined in November 2011 and in essences testified at the September 2013 hearing that his disabilities have worsened since he is no longer working.  Therefore, another VA examination is warranted.

Although the Veteran did not provide W-2s as requested by the October 2011 Board remand, he did provide income information in his VA Form 21-8940 (veteran's application for compensation based on unemployability) from 2008 to March 2011.  The appellant should be afforded another opportunity to provide income information.

The Veteran testified at the September 2013 hearing that he is receiving Social Security disability benefits based on his PTSD.  September 2013 hearing transcript, page 12.  The AMC should attempt to obtain any records from the Social Security Administration pertaining to the Veteran's disability claim.

The Veteran has periodically provided statements from his VA treating psychiatrist.  He suggested at the September 2013 hearing that his psychiatrist had prepared another statement.  The appellant should be afforded the opportunity to provide that statement.

As noted in the introduction section, the issues of entitlement to service connection for a mood disorder, and a cognitive disorder secondary to the service-connected PTSD with encephalopathy, and cirrhosis and hepatitis C have been raised by the record.  Appellate review of the Veteran's claim of entitlement to a total disability rating based on individual unemployability must be deferred because the above-mentioned service connection issues are inextricably intertwined and must first be addressed by the AMC.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit any additional statements from his VA treating psychiatrist and that he should submit any income information from 2011 to the present as well as all W-2s from 2007 to the present.

2.  Ask the Veteran to identify all treatment for his psychiatric disorders and encephalopathy associated with generalized seizures as well as any other treatment he thinks is pertinent to his claim for a total rating based on individual unemployability.  Regardless of the claimant's response, obtain all records from the North Little Rock VA Medical Center from April 2007 to February 2009 and from September 2011 to the present.

3.  Contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's disability benefits claim.

4.  The AMC should adjudicate the issues of entitlement to service connection for a mood disorder, and a cognitive disorder, secondary to the service-connected PTSD with encephalopathy, and cirrhosis and hepatitis C.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his PTSD and encephalopathy associated with generalized seizures.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD and encephalopathy associated with generalized seizures.

The examiner should provide written responses to the following inquiries:

(a)  The examiner should discuss the severity of the Veteran's PTSD and residuals of encephalopathy.  To the extent possible, the examiner should distinguish manifestations of the Veteran's PTSD from manifestations of his residual of encephalopathy.  

(b)  The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected PTSD, encephalopathy associated with generalized seizures, and any other service connected disability.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the AMC must readjudicate the issues on appeal.   If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



